DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 17 December 2021.  In view of this communication, claims 1-9 and 11 are now pending in the application, with claims 7-9 being withdrawn from consideration.
Election/Restrictions
Claim(s) 1-6 and 11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 7-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-9 and 11 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7, and 11, and all claims dependent thereon, the prior art does not disclose, inter alia, a laminated core or a method of manufacturing a laminated core for a rotary electric machine, comprising: 
a first spiral core forming body layer including a plurality of first core forming pieces, each being made of a metal and having a magnet mounting portion, the plurality of first core forming pieces being continuously formed and to be spirally rolled up as a single continuous body; and 
a second spiral core forming body layer including a plurality of the first core forming pieces and at least one second core forming piece, which has a length different from a length of each of the plurality of first core forming pieces in a longitudinal direction of each of the first core forming pieces and the second core forming piece, has the magnet mounting portion, and is made of the metal, the plurality of first core forming pieces and the at least one second core forming piece being continuously formed and to be spirally rolled up as a single continuous body, 
wherein the second spiral core forming body layer is formed on the first spiral core forming body layer so as to be continuous with the first spiral core forming body layer, 
wherein the at least one second core forming piece is located at a head of the second spiral core forming body layer, and 
wherein positions of the magnet mounting portions of the plurality of first core forming pieces and the at least one second core forming piece in the second spiral core forming body layer are shifted from positions of the magnet mounting portions of the plurality of first core forming pieces in the first spiral core forming body layer in a circumferential direction of the laminated core under a state in which the second spiral core forming body layer is formed on the first spiral core forming body layer.
While the prior art discloses spirally wound laminated cores having core pieces with different lengths (e.g. Myojin) and laminated cores having axially adjacent portions that are circumferentially offset from one another (e.g. Kim), the combination of these two features is not disclosed in the prior art.  Specifically, the longer “second core forming piece” being used to offset the second spiral core forming body layer is neither anticipated nor rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kim (US 2013/0038163 A1) discloses a laminated core having multiple body layers, wherein positions of magnet mounting portions of the layers are circumferentially offset from one another;

    PNG
    media_image1.png
    378
    642
    media_image1.png
    Greyscale

Maki et al. (US 2012/0019093 A1) discloses a spirally wound laminated core comprising circumferentially adjacent core forming pieces, wherein a slit defined by two inclined sides is formed between adjacent ones of the core forming pieces and a circular relief hole is formed at an intersection of the two inclined sides.

    PNG
    media_image2.png
    520
    689
    media_image2.png
    Greyscale

Myojin (US 2009/0146519 A1) discloses a spirally wound laminated core comprising circumferentially adjacent core forming pieces, wherein a slit is formed between adjacent core forming pieces and some core forming pieces have a different circumferential length than others of the core forming pieces;

    PNG
    media_image3.png
    565
    849
    media_image3.png
    Greyscale


Torii et al. (US 2007/0046125 A1) discloses a spirally wound laminated core comprising circumferentially adjacent core forming pieces with magnet mounting portions; 

    PNG
    media_image4.png
    549
    497
    media_image4.png
    Greyscale

Yoshinaga (US 2005/0179334 A1) discloses a laminated core comprising axially adjacent core body layers, wherein magnet mounting portions of each layer are circumferentially offset from one another;

    PNG
    media_image5.png
    320
    520
    media_image5.png
    Greyscale


Fritzsche (US 4,613,780) discloses a spirally wound laminated core comprising axially adjacent core body layers, wherein each of the layers is circumferentially offset from one another.

    PNG
    media_image6.png
    407
    458
    media_image6.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834